Reasons for Allowance

Claims 1-9 and 12-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record, Franklin et al. (5,035,242) show a system and method that uses vibration transmitters and converts sound to a tactile feeling on the skin. In regard to claims 1 and 17, the prior art of record does not show or suggest separating, by a selection amplifier, the non-sensible frequency range from the sensible frequency range, wherein the selection amplifier has a dynamic operating point setting such that, a rectified output signal of the selection amplifier is fed back to the amplifier input in phase opposition via a time delay stage, resulting in an amplification that depends on a rate of change of the input signal in the non-sensible frequency range, and an amplitude profile of the rectified output signal of the amplifier is impressed as an amplitude profile on an oscillator voltage in the sensible range and used as the control voltages for the vibration transmitters.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        June 30, 2022